Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 12, 2022.
Claims 3, 9, and 13-17 are canceled.
Claims 1 and 4 are amended.

Allowable Subject Matter
Claims 1-2, 4-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
first opposed rotating rollers that are on opposite widthwise sides of an exterior of the plastic tube and that are adapted to frictionally engage and move the plastic tube toward the open top end of the pipe
second opposed rotating rollers that are on opposite widthwise sides of the plastic tube formed by the second lengthwise portion of the sheet, that are below an open bottom end of the pipe and that are adapted to frictionally engage and move the second and third lengthwise portions downwardly and thereby move the second lengthwise portion away from the source and move the plastic tube into the open top end of the pipe and then downwardly to and through the open bottom end of the pipe, so that the interior of the plastic 
moving the second lengthwise portion of the sheet away from the source and about an open-ended, vertically-extending tubular pipe and then toward an open top end of the pipe to form the second lengthwise portion of the sheet into the tubular form around the pipe with the second widthwise end potions overlapping each other
moving the plastic tube into the open top end of the pipe with first opposed rotating rollers that are on opposite sides of and frictionally engage the plastic tube and then downwardly through the pipe so that the interior of the plastic tube formed by the second lengthwise portion of the sheet is open at the top end of the pipe
placing the product into the plastic tube formed by the second lengthwise portion of the sheet at the open top end of the pipe so that the product then falls downwardly through the plastic tube formed by the second lengthwise portion of the sheet and the pipe to a sealed top of the third lengthwise portion of the sheet of plastic film
moving the plastic tube formed by the second lengthwise portion of the sheet further downwardly through and outwardly of the pipe with second opposed rotating rollers that are on opposite sides of and frictionally engage the plastic tube.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





January 19, 2022 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731